Title: James Madison to William Allen, 14 April 1829
From: Madison, James
To: Allen, William


                        
                            
                                Dr Sir.
                            
                            
                                
                                    
                                
                                Apl. 14. 1829
                            
                        
                        
                        Finding it convenient to make a draft on you for $150 dollars in favor of Mr. A J. Levy of Philada. I have
                            taken the liberty of forwarding one to him of that amount. It is made payable after 30 days sight previous to which I
                            shall probably make you a remittance to meet it. Should I be disappointed, you will please to sell, if not sold before,
                            the flour necessary for the purpose.
                        
                            
                                
                            
                        
                    